Title: John Adams to Abigail Adams, 15 February 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phila. Feb. 15. 1795
          
          This is the coldest day We have felt this Winter, and if it were not for the hope I have of a Letter from you Tomorrow, I should freeze for what I know, to night. This Month has been all unpleasant Weather but none severe. You have had a North East storm I perceive which raised the Tides And I hope brought in a fresh and abundant supply of Seaweed.—
          It is the dullest time We have seen this Winter No Arrivals no News from abroad, nor from any Part of our own Country. The Treaty appears not and when it will, no Man can tell. Are We to wait here till May for it? I wont. There is not the Smallest reason for my waiting. I can, in no possible Case have any Voice in its Ratification as two thirds of the Senators must agree. Nor will any opinion or Reasoning of mine have the smallest Weight with any one of the Senators. If I were disposed to wait how long must I wait.?
          I am tired of reading and writing: My Eyes complain: I want Exercise: I must have my Horse: and I must be at home.
          Charles writes me that Nabby has got the better of her unfortunate Accident and is out of all Danger— I rejoice and am thankful.—
          We know not what to do with our Trunks & Flour & Porter &c &c There is no Vessell here for Boston. We must Store them and leave them with Some faithfull hand to be sent to Boston by the first Vessell.
          You Say I must stay a few Days at New York— But I shall be uneasy and impatient— No Business, No Books, no Amusement, No Society much Suited to my Taste. Good Cheer is not enough for me. Balls Assemblies Hunting, are neither Business Pleasure nor Diversion for me—
          What do you say shall I resign my Office when I am threescore, or will you come with me in a stage Waggon and lodge at a Tavern in fourth street?
          I must contrive something new against next Winter. The old Routine grows too insipid!
          I shall never be weary of my old / Wife however—so declares your / Affectionate Husband
          
            John Adams
          
         